ACCEPTED
                                                                                         03-14-00035-CV
                                                                                                 7333858
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/12/2015 2:36:26 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                           No. 03-14-00035-CV
                                              FILED IN
____________________________________________________
                                        3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                    In the Third Court of Appeals of Texas     10/12/2015 2:36:26 PM
                                                                  JEFFREY D. KYLE
                                                                        Clerk

                               In the Estate of
                       Evelyn Landua Koehler, Deceased


        An Appeal from County Court at Law No. 1 of Bell County, Texas
               The Honorable Judge Edward Johnson, Presiding
                        Trial Court Cause No. 29,462


           UNOPPOSED MOTION TO EXTEND TIME TO FILE
               APPELLEE’S BRIEF ON THE MERITS


To the Honorable Court of Appeals:

      Comes now Kanda Koehler, Appellee in the above case, and files this

Unopposed Motion to Extend Time to File Appellee’s Brief on the Merits. In

support of this Motion, Appellee shows as follows:

      1.    Appellants filed their Brief Requesting Oral Argument on September

18, 2015. Appellee’s Brief on the Merits is currently due on October 19, 2015.

      2.    Appellee has not previously requested an extension of time.

      3.    Appellee requests an extension of time for 30 days to file her brief. If

granted, the extension would change the due date for Appellee’s Brief on the

Merits to November 18, 2015.
       4.     Good cause exists for the extension of time to file Appellee’s Brief in

this case. Undersigned counsel was formally retained on September 25, 2015, and

needs additional time to review all relevant material in connection with this case to

adequately prepare Appellee’s Brief.

       5.     No party will be prejudiced by the extension of time requested.

Appellants do not oppose this request. Therefore, Appellee requests that the Court

accept a Brief on the Merits from Appellee on or before November 18, 2015.

       Wherefore, premises considered, Appellee respectfully requests this Court to

extend the time for filing her Brief on the Merits to November 18, 2015.




UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S BRIEF ON THE MERITS                                                 PAGE 2
                                     Respectfully submitted,

                                     BAIRD, CREWS, SCHILLER & WHITAKER, P.C.

                                     By:     /s/ Jack R. Crews
                                           JACK R. CREWS
                                           State Bar Card No.: 05072300
                                           (254) 743-7320 – Direct
                                           E-mail: jackcrews@bcswlaw.com
                                           KENNETH R. VALKA
                                           State Bar Card No.: 20435300
                                           (254) 743-7350 – Direct
                                           E-mail: kenvalka@bcswlaw.com
                                           BENJAMIN D. BURNETT
                                           State Bar Card No.: 24072012
                                           (254) 743-7324 – Direct
                                           E-mail: benjaminburnett@bcswlaw.com

                                           15 North Main Street
                                           Temple, Texas 76501
                                           Fax: (254) 774-9353

                                           ATTORNEYS FOR APPELLEE


                              CERTIFICATE OF CONFERENCE

       The parties in this case have conferred and no party opposes this Motion.

                                              /s/ Jack R. Crews
                                            JACK R. CREWS




UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S BRIEF ON THE MERITS                                                   PAGE 3
                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this document was sent to the
person(s) named below pursuant to Tex. R. App. P. 9.5(b) on October 12, 2015:

       Robert Little
       Kristen A. Mynar
       Naman, Howell, Smith & Lee, PLLC
       400 Austin Ave., Ste. 800
       Waco, Texas 76701
       ATTORNEYS FOR APPELLANTS


                                               /s/ Ben Burnett
                                          BENJAMIN D. BURNETT




UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S BRIEF ON THE MERITS                                                PAGE 4